DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/440814 filed 09/20/2021.
Claims 1-10 and 12-16 are currently pending and have been fully considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 12 is dependent on claim 11, and Claim 13 is dependent on claim 12.
Claim 11 has been cancelled.  It is unclear what the scope of claims 12-13 are.  
Claim 12 has been interpreted to be a solid fuel, derived from fibrous biomass.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over RETSINA et al. (USPGPUB 2015/0167969) in view of BISINOTI (WO2017/132742A1) and the machine translation of BISINOTI.
RETSINA et al. teach a process for fermentation vinasse for producing energy-dense biomass and biomass sugars.  
The process is taught in paragraphs 38-45.
A feedstock comprising cellulosic biomass is extracted to produce an extract liquor with water.  The water is taught to be derived from an internal/external source of fermentation vinasse.  The extract liquor is treated to separate at least a portion of the hydrocellulosic oligomers from the cellulose-rich solids, to produce intermediate solids.  

The energy-dense biomass is pelletized.  
Water for torrefaction is taught in paragraph 106 to utilize fermentation stillage or vinasse. 
The hydrotorrefaction is taught in paragraph 108 to be performed at a temperature of between about 150°C to about 300°C. 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
RETSINA et al. do not explicitly teach washing the energy-dense biomass after torrefaction.
However, RETSINA et al. do teach washing after extraction in paragraph 63.  
The motivation to do so is taught in RETSINA et al. to remove dissolve materials such as hemicelluloses and minerals.
Furthermore, BISINOTI teaches a method for producing a water-retaining organo-mineral fertilizer by hydrothermal carbonization of sugarcane bagasse and vinasse.  
BISINOTI teaches on page 7 that washing may or may not be done after hydrothermal carbonization.

The motivation to do so would be to further remove minerals.
Alternatively, RETSINA et al. teach the conditions of extraction in paragraph 60 which includes temperatures between about 100° to about 250°C and pressures of about 1 to about 30 atm.  The conditions for hydrotorrefaction are taught in paragraphs 108 and 110 to include a temperature of about 150°C to about 300°C and pressures between about 100 psia to about 1000 psia.
The conditions of extraction overlap the conditions for hydrotorrefaction.
RETSINA et al. explicitly teach washing after the extraction step.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 
Regarding claims 2 and 14, RETSINA et al. teach in paragraph 7 that the biomass includes pulpy materials and hardwood and softwood.
Regarding claims 3 and 15, RETSINA et al. teach in paragraph 105 that the ratio of water to biomass is from about 1 to about 20. 
A prima facie case of obviousness exists wherein the claimed ranges overlap.

Regarding claim 5, deionized water would be expected to befree of potassium, sodium, and chloride.
Regarding claim 6, neither RETSINA et al. nor BISINOTI explicitly teach that washing is performed in a counter-current mode.
However, washing with a counter-current mode is a widely known technique for washing and one of ordinary skill in the art would expect that the washing may be down with counter-current mode with a reasonable expectation of success. 
Regarding claim 7, neither RETSINA et al. nor BISINOTI teach the amount of water used to wash after torrefaction.
However, it would be well within one of ordinary skill in the art to use as much water as it takes to wash the product of torrefaction.  RETSINA et al. recognizes that washing removes dissolved materials such as hemicelluloses and minerals.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, RETSINA et al. teach in paragraph 106 that the process may be performed with a first-generation sugarcane ethanol plant. 
Regarding claims 12-13, RETSINA et al. teach that the process may be performed with a first generation sugarcane ethanol plant and the biomass may be derived from the residues of agricultural plants such as sugarcane. 
 It would be well within one of ordinary skill in the art to use SHR or sugarcane harvest residues with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over RETSINA et al. (USPGPUB 20150167969) in view of BISINOTI (WO2017132742A1) and the machine translation of BISINOTI as applied to claims 1-8, 10 and 12-16 above, and further in view of KRONOS (EP2841385B1).
The above discussion of RETSINA et al. in view of BISINOTI and the machine translation of BISINOTI is incorporated herein by reference and hereafter referred to as modified RETSINA et al.

Modified RETSINA et al. do not teach sending the extract liquor or wash filtrate to anaerobic digestion to form biogas.
However, KRONOS teaches wet biomass treatment.  KRONOS teaches in paragraph 8 aqueous extract from a torrefaction process can be sent directly to anaerobic treatment.  KRONOS teaches that biogas may be formed.
It would be within one of ordinary skill in the art to send a portion of the aqueous wash filtrate and/or extract liquor in RETSINA et al. to form biogas by anaerobic digestion.
The motivation to treat the aqueous wash filtrate and/or extract liquor to form biogas by anaerobic digestion is taught in paragraph 8 of KRONOS.
KRONOS teaches that the biogas can be used on site to generate electricity or heat and allows for essentially no waste. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771